                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                             NOV 08 2018
                          MISSOULA DIVISION                                  Clerk, U.S Courts
                                                                             District Of Montana
                                                                              Missoula Division


 AMERICAN TRUCKING AND
 TRANSPORTATION INSURANCE                          CV 16-160-M-DLC
 COMPANY, a Risk Retention Group,

                        Plaintiff,                   ORDER

        vs.

 RALPH NELSON, ROBERT
 GORMAN, SR., BOBBY J.
 GORMAN, DAN DOOLEY, and
 WESTCHESTER
 SURPLUS LINES INSURANCE
 COMPANY,

                        Defendants.

      Before the Court is the Order of the Ninth Circuit Court of Appeals granting

Westchester Surplus Lines Insurance Company ("Westchester")' s motion to stay

the district court's April 20, 2018 order pending appeal.   (Doc. 98.)   The Court

understands the Order (Doc. 98) to stay all district court proceedings, as the Court

cannot meaningfully stay the April 20, 2018 order.

      IT IS ORDERED that this matter is STAYED pending disposition of

Westchester's appeal.

      IT IS FURTHER ORDERED that all associated deadlines are VACATED.


                                         -1-
DATED this   B -Hi   day ofNovembe,




                              Dana L. Christensen, Chief Judge
                              United States District Court




                               -2-
